Title: To Thomas Jefferson from Tench Coxe, 24 January 1807
From: Coxe, Tench
To: Jefferson, Thomas


                        
                            
                                on or before 24 Jan. 1807
                            
                        
                        The immense objects, for which the nations of Europe began to contend at the Commencement of the French
                            revolution, excited a Spirit of Military enthusiasm unequalled in the history of Mankind. The numerous potentates combined
                            against France, dreading the extension of the republican principle, underwent a corresponding excitement. The hierarchies
                            and the aristocracies of rank and property, among the enemies of France and even in France itself, saw, in the french
                            revolution the sources of gradual destruction to their power, and they thought or pretended that they Saw in the just
                            elevation of the people to equal rights, the subversion of order and property. These Circumstances gave for a time, an
                            aggregate energy to the arms of the numerous enemies of the French equal, in its effective force, to that produced by the
                            enthusiastic orders of an immense popular revolution. The attempts to dismember France, and her early allies, and the
                            French defensive endeavours to revolutionize or dissever the dominions of their enemies encreased the Military Spirit of
                            both Sides to a wonderful degree. The Elevation of Bonaparte to the government of France brought on a Sharp tho a
                            Short lived Struggle to restore the Dynasty of the Bourbons, and quickened the ardor of the belligerent parties., At length
                            a considerable part of the powers continued against France, abandoning the hope of restoring the Bourbons and consenting
                            to consolidate a new monarchy in that country, rather than to hazard the tremendous, consequences of a convulsive party
                            government in the heart of Europe; were disposed to the settlement of the French crown in the person and family of
                            Bonaparte. New designs however arising on one Side or on the other, or on both, the tremendous wars of Europe were
                            renewed, in various forms, till the campaign of 1805 gave a complete ascendancy to the Armies of France and to the power
                            of its new Emperor. Subsequent events, and particularly those of the campaign of 1806, aided by the serious plan of
                            confederating subordinate monarchies with that of France, seem to have given the means of governing Europe to the powerful
                            Napoleon.
                        In the long course of stupendous events, from the time of the meeting of the notables
                            in 1788 to the present day, the United States of America has been wonderfully preserved from actual war, and political or
                            civil injury. But it is a manifest and solemn truth, that the vital principles of our Constitution were the incipient
                            causes of these conflicts, and that they were unceasing objects of the fears, resentments, and hatreds of all the crowns,
                            aristocracies, & hierarchies as well among the vanquished as the Victors. The secret Councils, of all Europe, subjugated
                            & subjugating, are unquestionably hostile to the principles of our governments and of their faithful administration.
                        A true estimate of the times therefore presents to our views, on the one hand, an
                            immense collection of powerful military despotisms, covering the face of the transatlantic world, and on
                                the other hand, these infant States, cherishing alone, under the protection of Heaven, a
                            system of government equitable and free.
                        In such a state of things, every Idea which can contribute to maintain our peace, liberty and safety, should
                            be thrown, by the faithful citizen, into the common stock—This alone is the apology for the following respectful
                            suggestion.
                        Our revenues are considerable, abundant, encreasing, and redundant. These are men, horses, and provisions in
                            this Country sufficient to render its reduction to slavery, extremely difficult, immensely dear to the invaders, and
                            perhaps impossible, so far as depends on these particulars. Magazines of provisions, and horses in health for service will
                            be difficult to transport and to procure on the part of an enemy. Our advantages from the command of horses to transport
                            men, provisions and artillery will be certai; vastly superior to those of any European enemy, which may attempt a
                            descent, and equal to all our wants. Tis to implements of
                                war that we should turn our attention, our exertions and our funds to ensure and complete our means of defence.
                        The free people of these States may be estimated at five millions. The men able to bear arms may be computed
                            at one million. It is respectfully believed and it is most anxiously suggested that measures for the immediate acquisition
                            (by purchase, importation and manufacture) of muskets, rifles and pistols to arm our one million of effective free men, with a
                            full proportion of field and other artillery should be taken into serious consideration—that the states most vulnerable
                            from situation, from slave population, from an existing deficiency of artillery and small arms, or from inattention to or
                            error in the Militia System, should be either offered the accommodation of arms, or funds, or be made the objects of
                            national attention and provisions with respect to cannon, muskets rifles, pistols and swords. In these times, when it is
                            the Custom of Governments to arm and to impress the whole mass of the European nations, it is humbly conceived, that it
                            will consist with the fidelity; the wisdom and the honor of our governments to arm every freeman, who has personal rights
                            or property to watch, maintain and defend Thus to place the whole natural strength of this country, all its free-Men, in a real and perfect condition to be exerted with the utmost effect at all times in defence
                            of its peace liberty and safety, is congenial with the Vital and eminent principle of all our constitutions. The necessary
                            appropriations to this unequalled object of public interest, may amount to ten Millions of Dols, after deducting the
                            existing provisions of the Union and of the States. It cannot be expended in one year; because importations, purchases,
                            and fabrications will require time. It is probable that some of the States would accept such arms at their costs and
                            charges in lieu of their revolutionary balances, as they would be more valuable to them than local fortifications, and
                            others might be willing to purchase out of the national Magazines with state funds, or evidence of national debt. It is
                            believed however, that this unequalled and important object would be perfectly worthy of even the immediate full provision
                            and appropriation of ten millions of dollars (were the whole of that sum necessary) because it is firmly believed, that a
                            Knowledge in Europe of our actual possession of such a stock of defensive arms, procured on such of the proceeding
                            considerations as are fit for publication, would go further to deter from attempts on our peace,
                            liberty safety and independence that any other applications of an equal sum of money.
                        To encounter a nation of 5 or 6 Millions of armed free men, contenting actually for all that can engage the
                            human heart on their own soil, at the distance from Europe of a thousand leagues, would be a conflict unpromising of any
                            kind or degree of real advantage and truly formidable in its certain effects upon the finances of the assailants. In
                            short, it confidently is believed, that completely armed—duely temperate and reasonable just, we may rely, under–Heaven, on the preservation of our accustomed peace, our–liberty and our
                            safety.
                    